                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

STEVEN LEE MOY, #187335                       )
                       Petitioner,            )
                                              )      No. 1:18-cv-1425
-v-                                           )
                                              )      Honorable Paul L. Maloney
SHERRY BURT,                                  )
                         Respondent.          )
                                              )

                                     JUDGMENT

      The Court has denied Steven Moy's petition for habeas relief. As required by Rule

58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: April 18, 2019                              /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
